Judgment of the County Court, Nassau County, rendered September 13, 1966, modified, on the law, by reducing the sentence imposed to one year. As so modified, judgment affirmed. No questions of fact were considered. In our opinion, the indictment clearly charged a violation of section 480 of the Penal Law and not section 481. It is equally clear from the statements made by defendant’s counsel at the time the plea of guilty was entered that the plea was to an attempt to- violate section 480. The maximum legal sentence which could have been imposed was one 37ear. Beldoek, P. J., Ughetta, Rabin, Benjamin and Munder, JJ., concur.